                     2:20-cv-02341-SLD-JEH # 26       Page 1 of 7
                                                                                           E-FILED
                                                           Tuesday, 02 February, 2021 01:12:51 PM
                                                                     Clerk, U.S. District Court, ILCD

                                 IN THE
                      UNITED STATES DISTRICT COURT
                       CENTRAL DISTRICT OF ILLINOIS
                            URBANA DIVISION

DANIEL LEE ROBINSON,
    Plaintiff,

v.                                              Case No. 2:20-cv-02341-SLD-JEH

JEFF WOOD, in his individual
capacity and in his official capacity
as Edgar County Sheriff, JAY
WILLAMAN, JESSE LEWSADER,
EDGAR COUNTY, ILLINOIS, and
CITY OF PARIS, ILLINOIS, a
municipal corporation,
      Defendants.


                                        Order
      Now before the Court is Defendant Jesse Lewsader and City of Paris’ (City
Defendants) Motion to Stay Proceedings (Doc. 19). The Motion is fully briefed and
for the reasons set forth below, the City Defendants’ Motion is DENIED without
prejudice.
                                           I
      On November 27, 2020, Plaintiff Daniel Lee Robinson filed his Complaint
against: Jeff Wood, the sheriff of Edgar County, Illinois; Jay Willaman, the deputy
sheriff of Edgar County and Administrator of the Edgar County Jail in Paris,
Illinois; Jesse Lewsader, a City of Paris police officer; Edgar County, Illinois; and
the City of Paris, Illinois. Plaintiff Robinson, a pretrial detainee, alleges that while
he was housed in the Edgar County Jail (Jail) in June 2020, he attempted suicide
and was thereafter admitted to a hospital’s psychiatric ward for mental health


                                           1
                      2:20-cv-02341-SLD-JEH # 26      Page 2 of 7




treatment and was diagnosed with major depressive disorder, recurrent severe,
ADHD, and amphetamine use disorder. Upon his release from the hospital, the
Plaintiff failed to report back to the Jail as ordered and was arrested on July 15,
2020 at which time he was disoriented, unmedicated, and feeling suicidal and was
placed on suicide watch at the Jail. On July 16, 2020:
       Plaintiff was taken to court for arraignment on the felony charge of
       Failure to Report to Penal Institution, without first being evaluated by a
       qualified mental health professional or being provided the
       prescription medications designed to control mania, hyperactivity
       and maintain mental balance; he became irrational and angry; he
       verbally expressed his frustrations and kicked a free standing podium
       at which time he was violently taken to the floor and shackled by two
       officers, Defendant Willaman and Defendant Lewsader, thereby
       incurring injuries to his back and his neck.

(Doc. 1 at pg. 7 ¶26) (italics in original).
       On July 17, 2020, Robinson was charged with threatening a public official
(Defendant Lewsader), Aggravated Battery (against Defendant Lewsader), and
Aggravated Battery (against Defendant Willaman) based upon the events in the
courtroom on July 16, 2020. Per the docket for People of the State of Illinois v. Daniel
Robinson, Edgar County Case 2020-CF-125, it has not yet proceeded to trial. See
Parungao v. Cmty. Health Sys., Inc., 858 F.3d 452, 457 (7th Cir. 2017) (“Courts may
take judicial notice of court filings and other matters of public record when the
accuracy of those documents reasonably cannot be questioned”).
       In his federal lawsuit, Plaintiff Robinson’s first count pursuant to 42 U.S.C.
§ 1983 against Defendant Lewsader alleges the latter’s use of unreasonable force
against Robinson in violation of the 14th Amendment on July 16, 2020. Robinson’s
second and third counts, pursuant to Section 1983 against Defendants Sheriff
Wood and Deputy Sheriff Willaman, respectively, allege conditions of the Jail
were such that he was deprived medical treatment in violation of the 14th

                                               2
                    2:20-cv-02341-SLD-JEH # 26       Page 3 of 7




Amendment, humane conditions of confinement in violation of the 14th
Amendment, his 1st Amendment right to freedom of speech, his 6th Amendment
right to access the courts, and his 14th Amendment right to be protected from state
created dangers and unsafe conditions of confinement. Robinson further alleges
in Count III that Defendant Willaman used unreasonable force against him on July
16, 2020. In Count IV, Robinson alleges Defendant Lewsader’s and Defendant
Willaman’s conduct on July 16, 2020 was willful and wanton in violation of Illinois
law. Lastly, in Count V, Robinson alleges a respondeat superior theory of liability
against Defendant City of Paris.
      On December 17, 2020, the Plaintiff filed a Motion for Preliminary Injunction
(Doc. 4) (still pending). On January 8, 2021, both the City and County Defendants
(Wood, Willaman, and Edgar County) filed their Answers (Docs. 16, 18). In their
January 8, 2021 Motion to Stay Proceedings, the City Defendants seek a stay of this
case as to Counts I, IV, and V until the adjudication of the criminal matter pending
against Plaintiff Robinson is resolved, including any appeal and final disposition.
                                         II
                                         A
      The City Defendants argue that this Court should abstain from proceeding
on Counts I, IV, and V of the federal Complaint while the Illinois state court
criminal action is pending pursuant to Younger v. Harris. In Younger, the United
States Supreme Court articulated the “national policy forbidding federal courts to
stay or enjoin pending state court proceedings except under special
circumstances.” Younger, 401 U.S. 37, 41 (1971). “The rule in Younger v. Harris is
designed to ‘permit state courts to try state cases free from interference by federal
courts.’” Hicks v. Miranda, 422 U.S. 332, 349 (1975) (quoting Younger, 401 U.S. at
43). Younger abstention is “rooted in the traditional principles of equity, comity,
and federalism.” SKS & Assocs., Inc. v. Dart, 619 F.3d 674, 678 (7th Cir. 2010)
                                         3
                     2:20-cv-02341-SLD-JEH # 26      Page 4 of 7




(quoting New Orleans Pub. Serv., Inc. v. Council of City of New Orleans, 491 U.S. 350,
364 (1989)).
       The City Defendants argue Counts I, IV, and V in the Plaintiff’s federal civil
rights Complaint directly relate to Illinois state criminal charges and the criminal
charges serve as a basis for his civil rights Complaint. Certainly, the events of July
16, 2020 are the events upon which aggravated battery charges against Robinson
in the Illinois criminal court and Robinson’s Section 1983 excessive force claims
against Defendants Lewsader and Willaman in this Court are based. Nevertheless,
the Court does not find that Younger abstention is warranted in this case at this
time. Only the pleadings and a motion unrelated to the Plaintiff’s excessive force
claims have been filed in this case. As is clear from the parties’ briefing, what the
ultimate facts upon which each party relies in the state criminal proceedings and
this case are not yet fully known. The parties do not even indicate when they
believe the state criminal proceedings will come to a conclusion. The Court does
not anticipate that the pursuit of discovery on all of the Plaintiff’s claims at this
time will cause any interference with the pending state criminal proceedings. Nor
does this Court intend to take any action which would do so.
      Additionally, this Court hesitates to issue a stay where ample authority (and
the parties’ briefs) provides that a plaintiff can proceed on a Section 1983 excessive
force claim where the facts underlying that claim are not inconsistent with the
essential facts supporting the plaintiff’s conviction. See, e.g., Evans v. Poskon, 603
F.3d 362, 363-64 (7th Cir. 2010) (stating that “[m]any claims that concern how
police conduct searches or arrests are compatible with a conviction”); McCann v.
Neilsen, 466 F.3d 619, 621 (7th Cir. 2006) (“As a general proposition, a plaintiff who
has been convicted of resisting arrest or assaulting a police officer during the
course of an arrest is not per se Heck-barred from maintaining a § 1983 action for


                                          4
                           2:20-cv-02341-SLD-JEH # 26                 Page 5 of 7




excessive force stemming from the same confrontation”) 1; Gregory v. Oliver, 226 F.
Supp. 2d 943, 952 (N.D. Ill. 2002) (“It is apparent that in some instances a Section
1983 claim does not contradict the events that resulted in a plaintiff's convictions—
two obvious examples would be an officer's unjustified imposition of excessive
force in an overreaction to an arrestee's assault, or the imposition of excessive force
after the event that led to a resisting-arrest conviction”).
                                                       B
        The Court similarly does not find that a stay of these proceedings pursuant
to its inherent authority is warranted. See Doe v. City of Chicago, 360 F. Supp. 2d
880, 881 (N.D. Ill. 2005) (“The court has the inherent power to stay civil
proceedings, postpone civil discovery, or impose protective orders when the
interests of justice so dictate”) (citing Afro-Lecon, Inc. v. U.S., 820 F.2d 1198 (Fed.
Cir. 1987)). The City Defendants argue a stay is warranted because of the close
relationship of the issues involving the civil and criminal matters involved here,
the complaining witnesses in the criminal case and the governmental entity to
which they belong are the defendants in this federal civil rights case, the orderly
progress in the criminal case could inhibit discovery in this case, and the Plaintiff
may face 5th Amendment concerns.
        While true that the criminal proceedings and this case share a “close
relationship of the issues” (Doc. 20 at pg. 7), this case includes events beyond the
July 16, 2020 event and also includes additional parties.                               It would not be
economical or even in the interest of justice to permit only a part of this case to

1The Court finds that it is improper to engage in an analysis of whether to issue a stay pursuant to the
authority of Heck v. Humphrey, 512 U.S.477, 487 (1994) (holding that a Section 1983 complaint for damages
must be dismissed if a judgment in the plaintiff’s favor would “necessarily imply the invalidity of his
conviction or sentence . . . unless the plaintiff can demonstrate that the conviction or sentence has already
been invalidated”). Here, the Plaintiff’s criminal proceedings have not yet come to a conclusion. See
Gakuba v. O’Brien, 711 F.3d 751, 753 (7th Cir. 2013) (“. . . Heck does not apply absent a conviction”); Lynch
v. Nolan, 598 F. Supp. 2d 900, 903 (C.D. Ill. 2009) (“ . . . since [the plaintiff] has not been convicted of the
charged crimes, Heck does not yet apply”).
                                                       5
                     2:20-cv-02341-SLD-JEH # 26       Page 6 of 7




proceed to discovery. The City Defendants seem to ignore that the allegations of
the Plaintiff’s Complaint not involved in the state criminal proceedings are still
very much intertwined with those that are. It is not hard to imagine that discovery
as to only the County Defendants and only the claims against the County
Defendants could become difficult to navigate and plagued by the need for the
Court’s intervention. As the Plaintiff points out, Defendant Willaman has not
moved to stay this case, yet one of the aggravated battery charges in the state
criminal proceedings names him as a victim. The City Defendants do not explain
how the Court can simultaneously effectuate comity and serve the interests of
justice by staying the case as to just some parties and some claims while also
permitting the case to go forward as to other parties and claims that raise the very
same concerns.
      As for the City Defendants’ concern that the Plaintiff could face having to
invoke (or not invoke) his 5th Amendment rights to his detriment, it appears they
are unnecessarily concerned on his behalf as he states in his Response that he “is
not hiding behind the Fifth Amendment.” (Doc. 24 at pg. 3); see also U.S. v. Certain
Real Prop., Commonly Known as 6250 Ledge Road, Egg Harbor, Wis., 943 F.2d 721, 729-
30 (7th Cir. 1991) (“The very fact of a parallel criminal proceeding, however, d[oes]
not alone undercut [a defendant or claimant's] privilege against self-incrimination,
even though the pendency of the criminal action force[s] him to choose between
preserving his privilege against self-incrimination and losing the civil suit”)
(quoting U.S. v. Little AL, 712 F.2d 133, 136 (5th Cir. 1983) (internal quotation marks
and citations omitted)). The City Defendants recognize that the public has an
interest in the prompt disposition of civil litigation. City Dfts’ Motion (Doc. 20 at
pg. 7) (citing the Civil Justice Reform Act of 1990, 28 U.S.C. §§ 471-482). Yet they
request only a partial stay of this case; a partial stay in and of itself thwarts the
interest in prompt disposition. While resolution of the underlying criminal case
                                          6
                     2:20-cv-02341-SLD-JEH # 26        Page 7 of 7




may present grounds for dismissal of certain counts in this civil rights action, the
“may” coupled with the fact that other counts in this case have no chance of
resolution in the state criminal proceedings are too important to ignore. The Court
will not avail itself of its inherent power to enter a stay in this case.
      While the Court finds it need not abstain pursuant to Younger, and it is
otherwise in the interest of justice to allow the parties to proceed in this case at this
time, the parties are reminded that there are mechanisms available to control the
scope of discovery as well as the parties’ conduct during the litigation of the case.
The Court will entertain proper motions in that respect at the proper times.
Moreover, should the facts or circumstances change such that a party believes a
renewed motion to stay – or a even a motion to dismiss – this case is necessary, the
Court grants the parties leave to so move at the appropriate time.
                                           III
      For the reasons set forth above, Defendants Lewsader and City of Paris’
Motion to Stay Proceedings (Doc. 19) is DENIED without prejudice.
                                                                            It is so ordered.
                            Entered on February 2, 2021.

                               s/Jonathan E. Hawley
                             U.S. MAGISTRATE JUDGE




                                           7
